DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of group I, claims 1-10, in reply filed January 7, 2022 is acknowledged, in response  election / restriction requirement mailed by another examiner. Upon review of the application by the present examiner, it was noticed that structural claims further need election of species formulated as below.
A phone call was made to Yuichi Watanabe (Reg. 64,326), on June 27, 2022, June 28, 2022, and  July 6, 2022 for the oral election, but could not be contacted.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention (note: the lack of unity was established in the previous action) because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Specie I  	the substrate structure as shown in figure 1-3. 
Specie II  	the substrate structure as shown in figure 12.
 Specie III  	the substrate structure as shown in figure 13. 
Specie IV 	the substrate structure as shown in figure 18. 
Specie V 	the substrate structure as shown in figure 19. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claim appears generic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / July 7, 2022